Citation Nr: 1119971	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  07-24 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel






INTRODUCTION

The Veteran had active service from November 1960 to November 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating determinations from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This matter was previously before the Board in March 2009 and November 2009, at which time it was remanded for additional development.  It is now returned to the Board for appellate review.

As was noted in the November 2009 Board Remand, it appears that the Veteran may not have been afforded an appellate rights notice at the time of the December 1982 decision that initially denied service connection for a back disorder.  As such, the Board finds that the issue has not been finally denied by the RO, and is, therefore, captioned as set forth above.

The Board also notes that in a document labeled a Statement of the Case, and issued in July 2010, the Veteran's Virtual VA records were noted to have been reviewed and found to contain no medical records pertinent to the claim.  The Board has reviewed the Virtual VA records and found that they contained records duplicative of the records associated with the paper claims file.  As such, the Board finds that it may proceed with adjudication of the claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

In an August 1982 claim for service connection, the Veteran asserted that he had a current back disorder which began in service.  He added that he had never sought treatment for that disorder while in service.  Correspondence from the Veteran dated in October 1982 shows that the Veteran indicated that he had received treatment for his back in 1963 and 1966, but that he was unable to obtain any records from such treatment.  In correspondence from the Veteran dated in June 2006, he described that he was a small person when he had entered the Army, and that he injured his back carrying guns and equipment for long periods of time while in the infantry.

VA outpatient treatment records dated from October 2000 to January 2005 show intermittent reports of treatment for chronic low back pain.  A private medical record from N. H., M.D., dated in January 2006, shows that the Veteran was said to have had a history of low back pain all his life.  However, Dr. N.H. provided an impression of "[c]hronic low back pain with diagnosis of degenerative disc disease, which is consistent with his age."

In the July 2010 Statement of the Case, the RO indicated that it had considered treatment records from the Brevard VA Outpatient Clinic dated from June 2000 to March 2010.  A review of the evidence of record reveals that such treatment records have not been associated with the Veteran's claims file.  In this regard, the Board notes that the most recent VA treatment records in the claims file are dated in September 2005 and are those submitted from the Social Security Administration in conjunction with a claim for disability benefits.  As such, in order to ensure that all relevant records are available, all outstanding VA treatment records should be obtained.  See 38 C.F.R. § 3.159(c)(2), (c)(3); Bell v. Derwinski, 2 Vet. App. 611 (1992) (because VA is deemed to have constructive knowledge of all VA records and such records are considered evidence of record at the time a decision is made).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the appropriate VA medical facilities and attempt to obtain all medical treatment records pertaining to the Veteran, to include treatment records from the Brevard VA Outpatient Clinic dated from June 2000 to March 2010.  All efforts to obtain such records must be indicated in the claims file, and any negative response should be noted.

2.  The RO/AMC shall then review the claims file and the evidence therein, and conduct any additional development deemed necessary.  This shall include provision for an appropriate VA examination if the evidence of record includes competent and credible lay or medical evidence indicating that the Veteran's back disorder is related to service.  

3.  After the completion of any necessary development and notification action is completed the RO/AMC will then readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


